1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  Case No.: 17cr2726-LAB and
                                    Plaintiff,   19cv1291-LAB
12
13    v.                                         ORDER DENYING MOTION
                                                 UNDER 28 U.S.C. § 2255
14    ARMANDO MARTIN LOPEZ
      ESTRADA,
15
                                Defendant.
16
17
18         Defendant Armando Martin Lopez Estrada pled guilty, pursuant to a plea
19   agreement, to conspiracy to distribute methamphetamine and cocaine, and
20   conspiracy to import methamphetamine and cocaine. He has now filed a motion
21   under 28 U.S.C. § 2255 asserting, among other things, that his attorney did not
22   explain the plea agreement’s waiver of collateral attack to him. His other claims
23   depend in large part on the voluntariness of his plea agreement and the
24   effectiveness of his waiver.
25   Legal Standards and Procedural History
26         To be entitled to a hearing, petitioner must allege specific facts which, if true,
27   would entitle him to relief. United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir.
28   1996). Under § 2255(b), if the records and files and the motion itself conclusively

                                                 1
                                                                  17cr2726-LAB and 19cv1291-LAB
1    show that the prisoner is not entitled to relief, no hearing is required.
2          Lopez pled guilty at a change of plea hearing on January 15, 2018 before
3    Magistrate Judge William Gallo, along with two co-Defendants. The government
4    has now filed transcripts of that hearing (Docket no. 149-1 (Change of Plea Tr.)),
5    and of the sentencing (Docket no. 149-2). These transcripts form a key part of the
6    record. See Muth v. Fondren, 676 F.3d 815, 822 (9th Cir. 2012) (holding that a
7    defendant cannot base a collateral attack on allegations that, without explanation,
8    directly contradict the defendant’s sworn statements during a plea colloquy).
9    Claim One, Alleging That Counsel Failed to Explain the Waiver Provision
10         Lopez’s plea agreement (Docket no. 82) waived appeal and collateral attack,
11   except for collateral attacks based on ineffective assistance of counsel. (Id. at 15.)
12   The waiver was not effective, however, if Lopez was sentenced above the high
13   end of the guideline range recommended by the government. (Id.) But because
14   his sentence was lower than the low end of range in the government’s sentencing
15   summary chart—and lower even than the low end of the range recommended by
16   Lopez’s counsel—this exception was not triggered. (See Docket nos. 112 at 1
17   (government’s recommended guideline range); 130 at 2 (Lopez’s recommended
18   guideline range); and 140 (judgment).)
19         Lopez’s first claim is that his counsel did not explain to him what it meant to
20   waive collateral attack, and he suggests that his waiver was therefore not knowing
21   and voluntary. He describes this as an ineffective assistance of counsel claim, but
22   it also implicates the voluntariness of his plea agreement. (See Docket no. 144
23   (“Mot.”) at 4.) This in turn implicates the effectiveness of his waiver of other claims.
24   See United States v. Pruitt, 32 F.3d 431, 433 (9th Cir. 1994) (expressing doubt that
25   a waiver could bar claims relating to the validity of the waiver itself).
26         While under oath at the hearing, Lopez confirmed that he had signed and
27   initialed the plea agreement. (Change of Plea Tr. at 9:13–25.) He testified that he
28   had either carefully read it or had it translated and read to him so that he would

                                                2
                                                                  17cr2726-LAB and 19cv1291-LAB
1    understand it. (Id. at 10:5–11.)1 He testified that he had had sufficient time to
2    discuss the case and the plea agreement with his attorney, and that all of his
3    questions had been answered. (Id. at 10:12–18.) He testified that he understood
4    all of the terms and conditions in his plea agreement. (Id. at 10:19–24.) And he
5    testified that he was satisfied with his attorney’s advice. (Id. at 10:28–11:5.) Judge
6    Gallo specifically inquired of Lopez whether he had discussed the waiver of appeal
7    and collateral attack with his counsel, and Lopez testified that they had discussed
8    it. (Id. at 21:11–15 and 19–21.) Lopez’s attorney also represented to the Court
9    that she believed Lopez understood all of the terms and conditions Lopez had
10   agreed to. (Id. at 11:10–14.)
11         Lopez’s allegation that his counsel never explained the waiver provision to
12   him directly contradicts his own sworn testimony at the change of plea hearing.
13   Furthermore, the transcript shows that Judge Gallo specifically inquired about his
14   understanding of the waiver. And his attorney, based on her discussion of the plea
15   agreement with him, believed he fully understood it. Lopez’s claim that his waiver
16   of appeal and collateral attack was not knowing and intelligent is palpably
17   incredible, and can be rejected without a hearing. The Court therefore holds that
18   his attorney was not ineffective for failing to explain to him the terms of his plea
19   agreement, including the waiver of collateral attack. Furthermore, his waiver is
20   binding, except as to claims of ineffective assistance of counsel. See United
21   States v. Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011); United States v. Abarca,
22   985 F.2d 1012, 1014 (9th Cir. 1993).
23   ///
24   ///
25
26
     1
27    In response to this and the following questions, the transcript does not distinguish
     among the three Defendants. But because all three answered identically to the
28   same questions at the same time, it is clear what Lopez’s answer was.

                                               3
                                                                 17cr2726-LAB and 19cv1291-LAB
1    Claim Two, Alleging That Counsel Should Have Challenged Drug Quantities
2          The indictment charged Lopez with conspiracy to import and distribute “50
3    grams and more” of methamphetamine (actual), and “5 kilograms and more” of
4    cocaine. (Docket no. 1 (Indictment), Counts 1 and 2.) The plea agreement
5    mentioned these amounts (Docket no. 82 at 2:4–21), but noted that the amount of
6    methamphetamine mixture was “forty-five (45) kilograms.” (Id. at 5:3–26.)2 At the
7    hearing before Judge Gallo, Lopez testified that he had read that section of the
8    plea agreement and discussed it with his lawyer, and that it truthfully and
9    accurately described what he did. (Change of Plea Tr. at 19:23–20:11.) The
10   government’s sentencing summary chart (Docket no. 112 at 1) and the pre-
11   sentence report (Docket no. 97 at 2) use these same drug quantities.
12         Lopez’s Motion faults his attorney for failing to establish        drug quantity
13   amounts during the hearing before Judge Gallo, and for failing to object to the drug
14   quantity calculations.3 As a result, he contends, his sentence was too high. But
15   Lopez himself testified that the amounts in the plea agreement were accurate, and
16   his lawyer cannot be faulted for accepting his testimony as true. And once Lopez
17   testified that he did in fact conspire to import and distribute 45 kilograms of
18   methamphetamine mixture and 5 kilograms of cocaine, his lawyer was not
19   ineffective for doubting him or seeking more information.
20         Lopez also argues that his sentence was outside the applicable sentencing
21   guidelines and therefore was unreasonable. But as discussed, his sentence was
22   lower than the guideline range.
23
24
     2
25     The plea agreement does not specify that 45 kilograms of methamphetamine was
     a mixture, but its omission of the word “actual” implies it, and this is consistent with
26   the parties’ sentencing summary charts. The government’s chart specifies that 45
27   kilograms of methamphetamine was a mixture. (Docket no. 112 at 1.)
     3
       He apparently means his lawyer should have objected at sentencing. A change
28   of plea hearing would not be the time to raise such an objection.

                                                4
                                                                  17cr2726-LAB and 19cv1291-LAB
1    Claim Three, Safety Valve
2             Lopez argues either that he should have been given the benefit of safety
3    valve at sentencing, or that he is now eligible for it because of the First Step Act of
4    2018. But because he had prior 3-point and 2-point offenses (see Docket no. 97
5    at 13–14) and in addition was an organizer, leader, or supervisor (Sentencing Tr.
6    at 23:4–6; 241–9) he was ineligible. See United States v. Lopez, 2019 WL
7    3974124, slip op. at *1–*2 (S.D. Cal., Aug. 21, 2019) (discussing safety valve under
8    First Step Act). In addition, he did not raise this claim on direct appeal and has not
9    shown cause or prejudice for the default. See United States v. Ratigan, 351 F.3d
10   957, 962 (9th Cir. 2003).
11   Lopez’s Concession and Abandonment of Claims
12            After the government filed its response, Lopez filed a reply (Docket no. 150)
13   conceding that the government’s arguments were correct, and abandoning his
14   claims.     (Id. at 1.)   He instead asked that the government recommend his
15   immediate deportation to Mexico. As Lopez’s reply concedes, any such
16   recommendation is within the Attorney General’s discretion. Although Lopez asks
17   the Court to order the government to respond to his requests for immediate
18   deportation in lieu of further imprisonment, the Court has no authority to do so.
19   See Mendoza v. I.N.S., 2010 WL 5136018, at *2 (N.D. Cal., Dec. 9, 2010) (citing
20   8 U.S.C. § 1231(a)(4)(A)–(B)). Nor does the Court have the authority to change
21   Lopez’s sentence now based on the factors he raises for the first time in his reply
22   brief.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 5
                                                                  17cr2726-LAB and 19cv1291-LAB
1    Conclusion and Order
2         Because the record conclusively shows that Lopez is entitled to no relief, no
3    hearing is required. The petition is DENIED.
4          IT IS SO ORDERED.
5    Dated: April 3, 2020
6
7                                          Hon. Larry Alan Burns
                                           Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
                                                              17cr2726-LAB and 19cv1291-LAB
